By the Court.
Brady, J.
The rule of law that an appearance by a responsible attorney without collusion, is binding upon the person for whom he appears, and that for any injury resulting to him therefrom, such person muff pursue the attorney, has not been enforced rigorously in this State. The defendant has generally been permitted to come in and defend. Such was the order made in Denton v. Noyes (6 Johns. R., 296); in which the cases illustrative of the rule mentioned are collected and commented upon; also in the cases of Grazebrook v. McCreedie (9 Wend., 437); and Sterne v. Bentley (3 How. Pr. Rep., 331); in which the defendants were copartners, and one of them had employed an attorney to act for both, without the knowledge of his associate ;—also in the case of Blodget v. Conklin (9 How. Pr. Rep., 442), in which the defendants were joint debtors, and had both been served with process, hut in which one of the defendants, without the authority of the other, employed an attorney who appeared for both.
These cases are precedents for affording the relief granted by the judge at Special Term, and making it apparent that the order appealed from should he affirmed. I think, however, that the rule itself is unjust. . It has been, in effect, repudiated in Allen v. Stone (10 Barb., 547). It was said by Kent, Ch. J., in Denton v. Noyes (supra), in reference to it that “ the cases may not seem correct if we were to reason from first principles.” It is asailed in Williams v. Van Valkenburg (16 How. Pr. Rep., *442144), by Johnson, J., as unju.pt in principle, although ho -n ;f “ I do not,however, propose at this day to abrogate the rule a" it now stands.” In Shelton v. Tiffin (6 How. U. S. Rep.. 183) the rule, though" recognized, was repudiated. Mc'Luax, J “ But the appearance by counsel who had no authority to war. <* process, or to defend the suit for E. L. Perry, may he explained. An appearance by counsel under such circumstances, to the prejudice of a party, subjects the counsel to damages, hut this would not sufficiently protect the rights of the defendant, lie is n>>t, hound by the proceedings, and there is no other principle which can afford him adequate protection. The judgment must he considered a nullity.” The antiquity of the doctrine neither commands iny respect nor excites my veneration. It is in derogation of the rule that a man does nothing when he acts neither in person nor by agent or attorney duly authorized. It is subversive of hi-, right of defence and trial by jury, and strips from him the protection of the doctrine that his property shall not he talon -aw by the judgment of his peers. It no doubt originated in the theory that the plaintiff was innocent, not having connived at the appearance by the unauthorized attorney, hut that is no reason for imposing two burdens on the defendant who is equally innocent, the burden of paying the judgment improperly obtained against him and of prosecuting the attorney who violated his right. The burden was cast upon the wrong person. The plaintiff should have been compelled to sue the attorney if he was damnified by the improper appearance. It is not difficult to see that the greater loss must, under the rule referred to, fall on the defendant who has to pay the judgment, and then pro.-ecuto the attorney. But without pursuing this subject further, and entertaining the opinion that the appearance of an attorney without authority is a nullity, and should he so declared, I think, as matter of precedent and of right and justice, the order appealed from should be affirmed.